UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

SHANISE H. REED,
Plaintiff, DECISION & ORDER
18-cv-0169-JWP
Vv.

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

Preliminary Statement

 

Plaintiff Shanise H. Reed (“plaintiff” or “Reed”} brings this
action pursuant to Title IIT and Title XVI of the Social Security
Act seeking review of the final decision of the Commissioner of
Social Security (the “Commissioner") , who denied her application
for benefits. See Compl. (Docket # 1). Presently before the Court
are competing motions for judgment on the pleadings. See Docket ##
10, 13. For the reasons explained more fully below, plaintiff's
motion for judgment ‘on the pleadings (Docket #10) is granted, the
Commissioner’s motion for judgment on the pleadings (Docket # 13)
is denied, and the case is remanded for further administrative
proceedings consistent with this ruling.

Background and Procedural History

 

On March 27, 2014, plaintiff filed for Social Security
Disability and Supplemental Security Income, alleging disability
based on irritable bowel syndrome (“IBS”), asthma, arthritis, and
depression. Administrative Record, Docket # 8 (“AR”), at 19.

After plaintiff's application was initially denied, (AR at 74-87),
plaintiff, her attorney, and a vocational expert appeared before
Administrative Law Judge Stephen Cordovani (the “ALJ”} on October
12, 2016 for a hearing. -AR at 32-73. The ALJ issued an unfavorable
decision on February 6; 2017. AR at 13-27. Plaintiff appealed to
the Appeals Council (*AC”) and the AC denied plaintiff's appeal on
December 3, 2017. AR at 1. Plaintiff commenced this action on
February 1, 2018 {Docket # 1) and filed her motion for judgment on
the pleadings on October 22, 2018 (Docket # 10). The Commissioner
Eiled its motion for judgment on the pleadings on December 21,
2018 (Docket # 13) and Reed replied on January 11, 2019 (Docket #
14).

For the purposes of this Decision and Order, the Court assumes
the parties’ familiarity with the medical evidence, the AlbLJ’s
decision, and the standard of review, which requires that the
Commissioner's decision be supported by substantial evidence and

free of reversible legal error. See Acierno v. Barnhart, 475 F.3d

 

77, 80-81 (2a Cir. 2007) (so long as a review of the administrative
record confirms that “there is substantial evidence supporting the
Commissioner’s decision;” ‘and “the Commissioner applied the
correct legal standard,” the Commissioner’s determination should
not be disturbed), cert. denied, 551 U.S. 1132 (2007).
Discussion
Plaintiff argues that the ALJ erred by not considering her

non-severe mental impairments in his residual functional capacity
(“RFC”) determination, warranting remand.! Pl.’s Mem. of Law in
Support of Mot. for J. on Pleadings (Docket #10), at 10. For the
reasons that follow, I agree.

Judge Vilardco of our district recently summarized the
obligations of an ALJ when considering work related limitations of
a non-severe impairment in formulating an RFC:

“[Sltep two of the Commissioner’s five-step
analysis .. . requires the ALJ to determine whether [a]
méntal impairment is ‘severe’ or ‘not severe.'” Wells v.
Colvin, 727 F.3d 1061, 1064 {10th Cir. 2013} (quoting 20
C.F.R. 88 404.1520a(b)-(d), 416.920a(b)-(d)}. “But the
regulations also instruct that even if the Abd
determines that a claimant’s medicaily determinable
mental impairments are ‘not severe,’ he must further
consider and discuss them as part of his [RFC] analysis
at step four.” Id. Specifically, the ALg “must consider
the combined effect of all the claimant’s medically
determinable impairments, .whether severe or hot
severe.” Id. at 1065 (emphasis in original).

 

“(T]he Commissioner's procedures do not permit the
ALJ to simply rely on his finding of non-severity as a
substitute for a proper RFC analysis.” Id. (citing
Social Security Ruling 96-9p, 1996 WL 374184, at *4 (July
2, 1996)). Moreover, “the ALJ's ‘RFC assessment must
include a narrative discussion describing how the
evidence supports each conclusion, citing specific

medical facts and nonmedical evidence.'” Id. (quoting
SSR 96-8p, 1996 WL 374184, at *7}. Even when an AlJ uses
“language suggesting he had excluded [mental

impairments] from consideration as part of his RFC
assessment [] based on his determination of non-severity”
at step two, he must explicitly analyze the nonsevere
impairments as part of his RFC analysis, see id., unless
he finds “at step two that a medically ly determinable

 

1 Medical evidence in the record and a significant portion of the hearing
testimony concerned plaintiff's gastrointestinal iasues, including
incontinence. See AR at 50-60. For reasons not clear, plaintiff does not
address the Abd'’s failure to consider these issues as severe impairments at
Step Two. Because plaintiff has not raised this issue, the Court declines to
address it sua sponte.
impairment posed ne restriction on the claimant’s work
activities,” id. at 1065 n.3. So if the ALJ “find[s]
‘mild’ restrictions” resulting from a  nonsevere
impairment, the ALJ must address those restrictions as
part of his RFC analysis. Id. And when the ALJ fails to
address nonsevere mental impairments in formulating a
claimant’s RFC, it is “necessary to remand [the] case
for further consideration.” Parker-Grose v. Astrue, 462
F. App'x 16, 18 (2d Cir. 2012).

 

In this case, the ALJ found at step two that
MacDonald’s major depressive disorder caused “mild
limitations’ in three functional areas: (1) activities
of daily living; (2) social functioning; and (3)
concentration, persistence, or pace. Docket Item 4 at
202. But the ALJ did not address thosé mild limitations
when formulating MacDonald’s RFC. See id. at 203-07.
During his step two analysis, the ALJ referred to the
RFC analysis when he said, “the following [RFC]
assessment reflects the degree of limitation I have
found in the ‘paragraph B’ mental function
analysis.” Id. at 203. But such lip service is
insufficient to satisfy the legal requirement that the
“RFC assessment . . . include a narrative discussion
describing how the evidence supports each conclusion,
citing specific medical facts (e.g., laboratory
findings) and nonmedical evidence {e.g., daily
activities, observations}).” Wells, 727 F.3d at 1069
(emphasis in original) (quoting SSR 96-8p, 1996 WL
374184, at *7 (July 2, 1996)).

 

 

MacDonald v. Commr. of Soc. Sec., 17-CV-921, 2019 WL 3067275, at
*3 (W.D.N.¥. July 11, 2019).

In this case, the ALJ, after reviewing the medical evidence
of record, including plaintiff's mental health treatment records
and the opinions of two mental health experts, determined that
plaintiff had “mild limitations” in four functional areas: (1)
understanding, remembering, or applying information; (2)

interacting with others; (3) concentrating, persisting or
maintaining pace; and (4) adapting or managing oneself. AR at 20-
21.

The ALJ claims to have “considered” the limiting effects of
plaintiff’s non-severe impairments in formulating an RFC. AR at
20. But there simply is nothing in his decision to suggest that
that assertion is anything but boilerplate. Indeed, the ALS’ s
decision does not incorporate any mental health limitations, let
alone refer to any such limitations, even if they are non-severe.?

See Schmidt v. Colvin, No. 15-CV-2692 (MKB), 2016 WL 4435218 at

 

*13 (E.D.N.Y. Aug. 19, 2016) (*Because the ALJ failed to account
for the limitations imposed by Plaintiff's non-severe mental
impairments, the Court remands for consideration of those
limitations in determining Plaintiff's RFC."). Thus, the failure
of the ALJ to consider plaintiff's non-severe mental impairments
in formulating his RFC or to explain why such impairments need not

be considered constituted error. See Dixon v. Astrue, CIv. 10-

 

5703 RBK, 2011 WL 4478493, at *12 (D.N.J. Sept. 26, 2011) (*In
this case, the ALJ properly evaluated Plaintiff's depression to
determine that it was not severe. However, after making that

determination, the ALJ neglected to factor Plaintiff's depression

 

2 The only apparent recognition of plaintiff’s mental health issues in the RFC
portion of the ALJ’s decision is that plaintiff testified to “depression[] and
anxiety” and that she “is often emotional and that she frequently cries.” AR
at 23. This passing reference to plaintiff's testimony seems insufficient to
constitute a meaningful “consideration” of plaintiff's non-severe mental health
issues.
into the RFC analysis, and he failed to offer a reason for leaving
Plaintiff's depression out of that analysis.”).

It is also beyond dispute that “[i]n assessing a claimant’s
RFC, the ALJ must evaluate the ‘combined impact on a claimant's
ability to work, regardless of whether every impairment is

gevere.'’" Vasquez v. Commr. of Soc. Sec., 18-CV-1107 (AMD), 2019

 

WL 765260, at *3 (E.D.N.Y. Feb. 21, 2019) (quoting Dixon v.
Shalala, 54 F.3d 1019, 1031 (2d Cir. 1995)). The record here
supports plaintiff's contention that plaintiff’s non-severe
psychological impairments could impact plaintiff's ability to
work, especially when coupled with the physical limitations the

ALJ did find to be severe. See Graham v. Berryhill, 16-CV-6787-

 

FPG, 2017 WL 5019274, at *3 (W.D.N.Y. Nov. 3, 2017) (finding that
“felven if an impairment is nonsevere, the SSA’s regulations
require the ALJ to consider those impairments when assessing the
claimant's RFC” and determining in that case that “remand is still
required because the ALJ failed to account for Graham’s migraines
when determining her RFC”). The medical evidence and plaintiff's
testimony confirm that plaintiff's gastrointestinal issues and
mental health issues were intertwined and contributed to her severe
physical impairments. AR at 53 (“I believe it’s my nerves. I
believe it’s got a lot to do with what's going on with me, like,
far as the IBS [sicl, as far as my mental state.”). Therefore, as

in MacDonald, “even if substantial evidence supports the ALJ’s
determination” that plaintiff's mental health impairments are not
severe at Step Two, “remand is still necessary ‘for further
consideration because the ALJ failed to account [for plaintiff's]
mental health limitations.’” MacDonald, 2019 WL 3067275, at * 4
(quoting Parker-Grose, 462 F. App’x at 18). In sum, “[rjemand is
appropriate so that the ALJ can consider the extent to which the
plaintiff's mental health impairments might affect her RFC, an
evaluation that may require additional input from the vocational
expert.” Vasquez, 2019 WL 765260, at *3.
Conclusion

For the reasons explained above, plaintiff's motion for
judgment on the pleadings (Docket # 190) is granted, the
Commissioner's motion for judgment on the pleadings (Docket # 13)
is denied, and the case is remanded for further proceedings

consistent with this Decision and Order.

Onis

JONATHAN W. FELDMAN
nived States Magistrate Judge

 

Dated: September 24, 2019
Rochester, New York
